Exhibit 10.2
 
EXECUTIVE SEVERANCE AGREEMENT
 
This Agreement is made the ____ day of _____________, 20___ (the “Effective
Date”) by and between The Standard Register Company, an Ohio corporation (the
“Company”) and ____________________ (the “Executive”).
 
Background:
 
The Company recognizes that it is essential and in the best interest of the
Company and its shareholders to retain the services of the Executive, and to
ensure the Executive’s continued dedication to the Company, particularly during
difficult business circumstances or in the event of a threat or the occurrence
of a Change in Control (as defined below) or other significant event, and in
order to induce the Executive to remain employed with the Company, the Company
wishes to enter into this Agreement with the Executive.
 
Agreement:
 
1.   Term of Agreement. This Agreement will begin on the date entered above and
will continue in effect through December 31, 2012. On December 31, 2012, and on
the anniversary date of each term thereafter (a “Renewal Date”), the term of
this Agreement will be extended automatically for an additional one-year period
unless, not later than 60 days prior to such Renewal Date, the Company gives
written notice to the Executive that it has elected not to extend this
Agreement. Notwithstanding the above, if a “Change in Control” (as defined
herein) of the Company occurs during the term of this Agreement, the term of
this Agreement will be irrevocably extended for 24 months beyond the end of the
month in which any such Change in Control occurs.
 
2.   Definitions. The following defined terms shall have the meanings set forth
below, for purposes of this Agreement:
 
(a)   Base Annual Salary. “Base Annual Salary” means the highest annual rate of
base salary in effect for the Executive during the 12 month period immediately
prior to the time a Notice of Termination is given (or on the date employment is
terminated if no Notice of Termination is required).
 
(b)   Board.  The Company’s duly elected Board of Directors.
 
(c)   Cause. “Cause” means any of the following:
 
(i)   The Executive’s willful and continued failure to perform substantially the
Executive’s material duties with the Company (other than any such failure
resulting from the Executives’s incapacity as a result of physical or mental
illness) and the Board shall have determined that such failure is materially
harmful to the Company,
 
(ii)   The Executive engages in a material violation of any Company policy and
the Board shall have determined that such act is materially harmful to the
Company.
 
(iii)          The Executive is indicted for or convicted of (or plea of guilty
or nolo contendere) to a felony or of any crime (whether or not a felony)
involving moral turpitude.
 
(iv)         The Executive engages in an intentional act of gross misconduct,
moral turpitude, fraud, embezzlement, or theft in connection with the
Executive’s duties or in the course of the Executive’s employment with the
Company and the Board shall have determined that such act is materially harmful
to the Company; or
 
(v)   After being notified in writing by the Company to cease any particular
Impermissible Activity (as defined herein), the Executive shall have continued
such Impermissible Activity and the Board shall have determined that such act is
materially harmful to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.
 
(d)   “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:
 
(i)   any person (as such term is used in Sections 13 (d) and 14 (d) of the
Securities Exchange Act of 1934, as amended from time to time) (other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (B) a trustee under the John Q. Sherman Testamentary Trust, the
William C. Sherman Testamentary Trust, or the William C. Sherman Intervivos
Trust dated December 29, 1939, or (C) a corporation owned directly or indirectly
by the common shareholders of the Company in substantially the same proportions
as their ownership of stock of the Company), is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then outstanding securities; or
 
(ii)   during any period of two consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board and any new director, whose election by the Board or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
(iii)          the consummation of (1) the sale or disposition of all or
substantially all the Company’s assets; or (2) a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), at least 50% of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation; or
 
(iv)          the shareholders of the Company approve a plan of complete
liquidation of the Company.
 
However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant or has agreed to become an equity participant
in the purchasing company or group (except for (i) passive ownership of less
than 5% of the voting securities of the purchasing company or (ii) ownership of
equity participation in the purchasing company or group which is otherwise not
deemed to be significant, as determined prior to the Change in Control by a
majority of the continuing members of the Board who are not also employees of
the Company).
 
(e)   Code. “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)   Equity Incentive Plans. “Equity Incentive Plans” means the Company’s 2002
Equity Incentive Plan, its 2011 Equity Incentive Plan or any successor plans
providing for the grants of stock options, restricted stock, restricted stock
units, stock appreciation rights or other awards related to the Company’s equity
securities.
 
(g)   Good Reason. “Good Reason” means the occurrence of any one or more of the
following:
 
(i)   A material diminution in the Executive’s authority, duties or
responsibilities;
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)   A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that the Chief Executive Officer report to a corporate officer or
employee instead of reporting directly to the Board of Directors;
 
(iii)          A material diminution in the budget over which the Executive
retains authority;
 
(iv)          A material diminution by the Company in the Executive’s base
salary, unless all Executives who have entered into an Executive Severance
Agreement experience a material diminution in their base salaries;
 
(v)   A demand by the Company that the Executive make a material relocation in
the geographic area from the location where the Executive is currently based,
provided that such relocation increases the Executive’s commuting distance by
more than fifty (50) miles;
 
(vi)          Any other action or inaction that constitutes a material breach by
Company of any agreement under which the Executive provides services.
 
Notwithstanding the foregoing, no occurrence or action taken, or inaction, in
connection with any restructuring of the Company approved by the Board prior to
any Change in Control shall constitute a “material diminution”  for  purposes of
clauses (i), (ii), or (iii) of this definition or a “material breach” for
purposes of clause (vi) hereof.
 
The existence of Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. The Executive must
give notice to the Company within 90 days of the initial existence of the
condition, and the Company shall have 30 days upon receipt of such notice to
remedy the condition so as to eliminate “Good Reason.”
 
(h)   Impermissible Activity.  “Impermissible Activity” means any act or
omission of the Executive which constitutes a breach by the Executive of any
written agreement between the Executive and the Company which provides for the
executive’s non-solicitation of the Company employees or customers,
non-competition with the Company, non-disclosure of confidential information of
the Company, and/or non-disparagement of the Company.
 
(i)   Incentive Compensation Plan. “Incentive Compensation Plan” means the
Company’s Management Incentive Compensation Plan or any successor plan which
provides for potential annual cash incentive payments to the Executive and other
management personnel of the Company.
 
(j)   Notice of Termination. “Notice of Termination” means a written notice
indicating the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the employment under the provision so
indicated.
 
(k)   Release. “Release” shall mean a general release that releases, waives,
remises, and forever discharges the Company from any and all claims that the
Executive has against the Company, including any claims arising under state or
federal statute, including all state and federal employment discrimination laws
including, but not limited to, Ohio Revised Code Chapter 4112 and Title VII of
the Civil Rights Act of 1964; the Age Discrimination in Employment Act; the
Employee Retirement Income Security Act; and any applicable state, local, or
common laws of similar intent, without exception. For purposes of the Release,
the “Company” includes the Company as it is defined in this Agreement and as
further defined to include all of the Company’s past, present, and future
assigns, successors, affiliates, parent and subsidiary organizations, divisions
and Company’s, officers, directors, shareholders, employees, and agents of the
same, as well as their heirs, executors, administrators, successors, assigns,
and other personal representatives, individually and in their respective
corporate and personal capacities.
 
(l)   Retirement Benefits. “Retirement Benefits” means the perquisites,
benefits, and service credit for benefits as provided under any and all employee
retirement income, plans, programs, or arrangements in which the Executive is
entitled to participate, including without limitation any savings, pension,
supplemental executive retirement, or other retirement income or deferred
compensation that may now exist or any equivalent successor policies, plans,
programs, or arrangements that may be adopted hereafter.
 
 
3

--------------------------------------------------------------------------------

 
 
(m)   Separation from Service. “Separation from Service” means the termination
of employment with the Company and all related employers under section 414(b) or
(c) of the Code. Whether a termination of employment has occurred shall be
determined based on whether the facts and circumstances indicate that the
Executive reasonably anticipates that no further services would be performed
after a certain date or that the level of bona fide services would permanently
decrease to no more than 20% of the average level of bona fide services
performed over the immediately preceding 36-month period (or the full period of
employment if the Executive has been employed less than 36 months). An Executive
is not treated as having terminated employment while he is on military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six months, or if longer, so long as the individual retains a right
to reemployment under an applicable statute or by contract. The determination of
whether a Separation of Service has occurred shall be based on applicable
regulations and other applicable legal authority under section 409A of the Code.
 
(n)   Severance Benefits. “Severance Benefits” means the benefits described in
Section 4 of this Agreement.
 
(o)   Severance Benefit Period.  “Severance Benefit Period” means the 6 or 12
calendar months following the date of termination of the Executive’s employment,
depending on the Executive’s length of service with the Company. Where the
Executive’s length of service with the Company is at least 6 months but not
longer than 24 months, the “Severance Benefit Period” will be 6 months. Where
such length of service is longer than 24 months, the “Severance Benefit Period”
will be 12 months.
 
(p)   Welfare Benefits.  “Welfare Benefits” means any life insurance, health
insurance, hospitalization, major medical, dental insurance, disability,
employee assistance programs, or other employee welfare plans or benefits that
may now exist or any equivalent successor policies, plans, programs or
arrangements that may be adopted hereafter.
 
3.   Eligibility for Severance Benefits. The Company or its successor shall pay
or provide the Severance Benefits to the Executive if the Executive has a
Separation from Service under the following circumstances:
 
(a)   Termination by the Company.  Termination of the Executive’s employment is
initiated by the Company for any reason except termination due to Cause.
 
(b)   Termination by the Executive.  Termination of the Executive’s employment
is initiated by the Executive for Good Reason.
 
4.   Severance Benefits. The Executive, if eligible under Section 3, shall
receive the following Severance Benefits (in addition to benefits under any
Equity Incentive Plans, Retirement Benefits, or other employee benefits that the
Executive is otherwise entitled to under the terms thereof):
 
(a)   Cash Payments.  The Executive shall be entitled to an amount equal to 0.5
– 1.0 times his Base Annual Salary, depending on the Executive’s length of
service with the Company, payable in equal bi-weekly installments during the
Severance Benefit Period.  Where the Executive’s length of service with the
Company is at least 6 months but not longer than 24 months, the amount will be
0.5 times the Executive’s Base Annual Salary. Where such length of service is
longer than 24 months, the amount will be 1.0 times the Executive’s Base Annual
Salary.
 
(b)   Welfare Benefits.  The Executive shall be entitled to receive Welfare
Benefits which are substantially comparable to the Welfare Benefits he was
entitled to receive immediately prior to the date of his termination for a
period, in the case of each individual Welfare Benefit, equal to the shorter of
the Severance Benefit Period or until such Welfare Benefit is obtained through
other employment.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)   Outplacement Services.  The Executive shall be entitled to receive
outplacement services from a professional outplacement services firm selected by
the Company and reasonably acceptable to the Executive at the Company’s cost,
but not to exceed an aggregate cost of $15,000.
 
The foregoing Severance Benefits shall be payable for the entirety of the
Severance Benefit Period notwithstanding the death of the Executive; in the
event of the Executive’s death the remaining Severance Benefits shall be payable
to the Executive’s beneficiary named on Exhibit B hereto (or if none, to the
Executive’s estate).
 
5.   Applicability of Dodd-Frank Act; Clawbacks Generally.
 
(a)   Dodd-Frank.  The Executive hereby acknowledges the applicability of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the
“Dodd-Frank Act”), as well as the applicability of any agency regulations or
Company policies promulgated thereunder and recognizes that in the event of any
accounting restatement by the Company due to the Company’s material
noncompliance with any financial reporting requirement under applicable
securities laws during the time of the Executive’s employment by the Company,
the Company will be required to recover from the Executive amounts paid to the
Executive as incentive-based compensation that exceed the compensation the
Executive would otherwise have received from the Company if such accounting
restatement had not occurred, regardless of the Executive’s personal
involvement, if any, with such noncompliance or restatement.  In such event, the
Company shall have the right to effect any such recovery by offsetting
(withholding) any amounts otherwise due hereunder against amounts to be
recovered.
 
(b)   Impermissible Activities.  In the event the Executive engages in any
Impermissible Activity at any time, the Company may (i) refrain from making any
further payments that would otherwise be payable hereunder during the Severance
Period, and (ii) recover from the Executive any and all payments made hereunder
prior to the Company’s discovery of the Executive’s engagement in Impermissible
Activities.
 
6.   Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as required by law
provided that any stock withheld will only be withheld at the minimum statutory
rates.
 
7.   General Release Agreement. As a condition of receiving the payments and
benefits set forth in this Agreement, the Executive will be required to execute
a Release in substantially the form of Exhibit B attached hereto. The Executive
must deliver to the Company a fully executed and binding General Release
Agreement, the Executive must not revoke the General Release Agreement, and the
General Release Agreement must be irrevocable, not later than 60 business days
following the Executive’s Separation from Service. Otherwise, the Executive will
not be entitled to receive Severance Benefits under this Agreement.
 
8.   Acknowledgement. The Company hereby acknowledges that it will be difficult
and may be impossible for the Executive to find reasonably comparable
employment, or to measure the amount of damages which the Executive may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable
liquidated damages, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings, or other benefits from any
source whatsoever create any mitigation, offset, reduction, or any other
obligation on the part of the Executive hereunder or otherwise, except for a
reduction in Welfare Benefits as provided in Subsection 4(b). The Company shall
not be entitled to set off or counterclaim against amounts payable hereunder
with respect to any claim, debt, or obligation of the Executive except as
expressly provided in Section 5 hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
9.   Enforcement Costs; Interest. The Company is aware that, upon the occurrence
of a Change in Control, the Board or a shareholder of the Company may then cause
or attempt to cause the Company to refuse to comply with its obligations under
this Agreement, or may cause or attempt to cause the Company to institute, or
may institute, litigation, arbitration, or other legal action seeking to have
this Agreement declared unenforceable, or may take, or attempt to take, other
action to deny the Executive the benefits intended under this Agreement. In
these circumstances, the purpose of this Agreement could be frustrated. It is
the intent of the Company that the Executive not be required to incur the
expenses associated with the enforcement of the Executive’s rights under this
Agreement by litigation, arbitration, or other legal action nor be bound to
negotiate any settlement of the Executive’s rights hereunder under threat of
incurring such expenses because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Executive under this
Agreement. Accordingly, if following a Change in Control it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement, or in the event that the Company or any other person takes
any action to declare this Agreement void or unenforceable, or institute any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive, the benefits intended to be provided to the Executive hereunder,
the Company irrevocably authorizes the Executive from time to time to retain
counsel of the Executive’s choice at the expense of the Company as provided in
this Section 9 to represent the Executive in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Company or any director, officer, stockholder, or other person affiliated with
the Company. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive entering into an attorney-client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship shall exist between the Executive and such counsel. The reasonable
fees and expenses of counsel selected from time to time by the Executive as
provided in this Section 9 shall be paid or reimbursed to the Executive by the
Company on a regular, periodic basis upon presentation by the Executive of a
statement or statements prepared by such counsel in accordance with its
customary practices. In all events, such amounts shall be paid on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred. In any action involving this Agreement, the Executive
shall be entitled to prejudgment interest on any amounts found to be due him
from the date such amounts would have been payable to the Executive pursuant to
this Agreement at an annual rate of interest equal to the prime commercial rate
published in the Wall Street Journal or its successor from time to time during
the prejudgment period plus 4 percent.
 
10.   Indemnification. From and after the earliest to occur of a Change in
Control or termination of employment, the Company shall indemnify and hold
harmless the Executive, to the fullest extent permitted or authorized by the law
of the State of Ohio as it may from time to time be amended, if the Executive is
(whether before or after the Change in Control) made or threatened to be made a
party to any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, by reason of the fact
that the Executive is or was a director, officer, or employee of the Company, or
is or was serving at the request of the Company as a director, trustee, officer,
or employee of another Company, partnership, joint venture, trust, or other
enterprise. The indemnification provided by this Section 10 shall not be deemed
exclusive of any other rights to which the Executive may be entitled under the
charter or bylaws of the Company, or any agreement, vote of shareholders or
disinterested directors, or otherwise, both as to action in the Executive’s
official capacity and as to action in another capacity while holding such
office, and shall continue as to the Executive after the Executive has ceased to
be a director, trustee, officer, or employee and shall inure to the benefit of
the heirs, executors, and administrators of the Executive.
 
11.   Arbitration. The initial method for resolving any dispute arising out of
this Agreement shall be nonbinding arbitration in accordance with this Section
11. Except as provided otherwise in this Section, arbitration pursuant to this
Section 11 shall be governed by the Commercial Arbitration Rules of the American
Arbitration Association. A party wishing to obtain arbitration of an issue shall
deliver written notice to the other party, including a description of the issue
to be arbitrated. Within 15 days after either party demands arbitration, the
Company and the Executive shall each appoint an arbitrator. Within 15 additional
days, these two arbitrators shall appoint the third arbitrator by mutual
agreement; if they fail to agree within this 15 day period, then the third
arbitrator shall be selected promptly pursuant to the rules of the American
Arbitration Association for Commercial Arbitration. The arbitration panel shall
hold a hearing in Dayton, Ohio, within 90 days after the appointment of the
third arbitrator. The fees and expenses of the arbitrator, and any American
Arbitration Association fees, shall be paid by the Company. Both the Company and
the Executive may be represented by counsel (legal and accounting) and may
present testimony and other evidence at the hearing. Within 90 days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall not be binding on the parties, and
the parties may pursue other available legal remedies if the parties are not
satisfied with the majority decision of the arbitrator. The Executive shall be
entitled to seek specific performances of the Executive’s rights under this
Agreement during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
12.   Employment Rights. This Agreement sets forth the Severance Benefits
payable to the Executive in the event the Executive’s employment with the
Company is terminated under certain conditions specified in Section 3. This
Agreement is not an employment contract nor shall it confer upon the Executive
any right to continue in the employ of the Company and shall not in any way
affect the right of the Company to dismiss or otherwise terminate the
Executive’s employment at any time with or without Cause.
 
13.   Arrangements Not Exclusive. The specific benefit arrangements referred to
in this Agreement are not intended to exclude the Executive from participation
in or from other benefits available to executive personnel generally or to
preclude the Executive’s right to other compensation or benefits as may be
authorized by the Board at any time. The provisions of this Agreement and any
payments provided for hereunder shall not reduce any amounts otherwise payable,
or in any way diminish the Executive’s existing rights, or rights which would
accrue solely as the result of the passage of time under any compensation plan,
benefit plan, incentive plan, stock option plan, employment agreement, or other
contract, plan, or arrangement except as may be specified in such contract,
plan, or arrangement.
 
14.   Successors; Binding Agreements. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. The Executive’s rights and benefits under this Agreement may not be
assigned, except that if the Executive dies while any amount would still be
payable to the Executive hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement, to the beneficiaries designated by the Executive to
receive benefits under this Agreement in a writing on file with the Company at
the time of the Executive’s death or, if there is no such beneficiary, to the
Executive’s estate. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company (or of any
division or Subsidiary thereof employing the Executive) to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms to which the Executive would be entitled hereunder if the
Executive terminated employment for Good Reason following a Change in Control,
on the first day after the Change in Control.
 
15.   No Vested Interest. Neither the Executive nor the Executive’s
beneficiaries shall have any right, title, or interest in any benefit under this
Agreement prior to the occurrence of the right to the payment of such benefit.
 
16.   Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the such addresses as each party may designate from time to time to the other
party in writing in the manner provided herein. Unless designated otherwise
notices to the Company should be sent to the Company at:
 
The Standard Register Company
P. O. Box 1167
600 Albany Street
Dayton, OH 45417-3405
Attn:       Gerard D. Sowar
Vice President, General Counsel and Secretary


Until designated otherwise, notices shall be sent to the Executive at the
address indicated on the Beneficiary Designation and Notice form attached hereto
as Exhibit A. If the parties by mutual agreement supply each other with
telecopier numbers or email addresses for the purposes of providing notice by
facsimile or email, such notice shall also be proper notice under this
Agreement. Notice sent by certified or registered mail shall be effective two
days after deposit by delivery to the U.S. Post Office.
 
 
7

--------------------------------------------------------------------------------

 
 
17.   Savings Clause. If any payments otherwise payable to the Executive under
this Agreement are prohibited or limited by any statute or regulation in effect
at the time the payments would otherwise be payable, including, without
limitation, any regulation issued by the Securities and Exchange Commission or
other agency under the Dodd-Frank Act, that limits executive compensation or
other payments that can be made by the Company (any such limiting statute or
regulation a “Limiting Rule”), the Executive will be entitled to elect to have
apply, and therefore to receive benefits directly under, either (i) this
Agreement (as limited by the Limiting Rule) or (ii) any generally applicable
Company severance, separation pay, and/or salary continuation plan that may be
in effect at the time of the Executive’s termination.
 
18.   Amendment; Waiver. The Company may amend, without the approval of the
Executive, any provision of this Agreement to the extent necessary to comply
with Section 409A of the Code (or to avoid the application of Section 409A of
the Code) so as to avoid any penalty or excise tax from being levied on the
Executive; provided, however, that the Company may not decrease the amount of
any benefit the Executive is entitled to receive under this Agreement without
the Executive’s consent. Regarding any other amendment, the Company may not
amend or modify this Agreement, and no provision may be waived, unless such
amendment, modification, or waiver is agreed to in writing and signed by the
Executive and the Company.
 
19.   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
20.   Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
21.   Governing Law. Except as otherwise provided, this Agreement shall be
governed by the laws of the State of Ohio, without giving effect to any conflict
of law provisions.
 
22.   Section 409A Compliance. (a) This Agreement is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder (the “Code”) with respect
to amounts subject thereto and shall be interpreted and construed and shall be
performed by the parties consistent with such intent, and the Company shall not
accelerate any payment or the provision of any benefits under this Agreement or
to make or provide any such payment or benefits if such payment or provision of
such benefits would, as a result, be subject to tax under Section 409A of the
Code.  As used in this Agreement, phrases such as “termination of employment”
shall be interpreted to mean a “separation from service” using the default rules
under Section 409A of the Code.  If, in the good faith judgment of the Company,
any provision of this Agreement could cause the Executive to be subject to
adverse or unintended tax consequences under Section 409A of the Code, such
provision shall be modified by the Company in its sole discretion to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the requirements of Section 409A of the Code.
 
(b) Except as expressly provided otherwise herein, no reimbursement payable to
the Executive pursuant to any provisions of this Agreement or pursuant to any
plan or arrangement of the Company covered by this Agreement shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code.  To the extent providing for deferral of compensation within the
meaning of Section 409A of the Code, any payments or benefits to which the
Executive is entitled upon a termination of employment shall be paid no earlier
than the date on which the Executive incurs a termination of employment.
 
(c)  Notwithstanding anything herein to the contrary, to the extent necessary to
prevent the Executive from being subject to tax under Section 409A of the Code,
if the Executive is a “specified employee” for purposes of Section 409A of the
Code on the date on which the Executive terminates employment, any payment
hereunder (including any provision of continued benefits) that provides for the
deferral of compensation within the meaning of Section 409A of the Code (the
“Delayed Payment Amounts”) shall not be paid or commence to be paid on any date
prior to the first business day after the date that is six (6) months following
the Executive’s termination of employment; provided, however, that payment of
the Delayed Payment Amounts shall commence within 30 days of the Executive’s
death in the event of his death prior to the end of the six-month period.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year written above.
 
COMPANY:
 
EXECUTIVE:
       
THE STANDARD REGISTER COMPANY
           
By:
             
Its:
             
Date:
            Date:

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Beneficiary Designation and Notice Form
 
Beneficiary Designation


In the event of my death, I direct that any amounts due me under the Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.


Notice


Until notified otherwise, pursuant to Section 16 of the Agreement, notices
should be sent to me at the following address:
 

   
Street Address
         
City, State and Zip Code
         
Executive
         
Date
         
Beneficiary
         
Relationship to Executive
 


 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
GENERAL RELEASE AGREEMENT
 
THE EXECUTION OF THIS AGREEMENT between The Standard Register Company, an Ohio
corporation, (the “Company”) and ____________________ (the “Executive”), is a
condition to receiving the payments and benefits set forth in the Executive
Severance Agreement signed by both parties.
 
In consideration of the mutual covenants contained herein, the sufficiency of
which are hereby acknowledged, Executive and the Company, its predecessors,
officers and directors agree as follows:
 
A.           Your employment will end as of________________. If you comply with
the terms and conditions of the Executive Severance Agreement and this
Agreement, you will receive the payments and benefits set forth in the Executive
Severance Agreement.
 
B.           You acknowledge and confirm that you voluntarily executed a certain
standard employee agreement with the Company dated __________, 20___ wherein you
agreed to maintain the confidentiality of the Company’s Protected Information
(as defined therein), to refrain from Unauthorized Use (as defined therein) of
Protected Information, to refrain from soliciting Company employees or
encouraging them to leave the Company’s employment, and to refrain from
competing with the Company, for certain periods specified therein (the “Employee
Agreement”).  You acknowledge such agreement shall remain fully legally binding
for the term(s) mentioned therein, and you further agree that in the event the
period during which you will receive Severance Benefits (as specified in the
Executive Severance Agreement) is longer than any of the periods specified in
the Employee Agreement, the period(s) mentioned in the Employee Agreement shall
be deemed to be amended to be the same as the period you receive Severance
Benefits.
 
C.           As additional consideration, Executive, on Executive’s behalf and
on behalf of Executive’s heirs, executors, successors, and assigns hereby
release the Company, as well as all of their officers, directors, executives,
managers and employees, from any and all debts, claims, demands, rights,
actions, causes of action, suits or damages, whatsoever and of every kind of
nature, whether known or unknown (collectively the “Claims”), against the
Company and the others released herein, which relate to or arose from
Executive’s employment with or separation from the Company as contemplated
herein except to the extent such Claims cannot be released under applicable law.
Released claims include, without limitation, any and all claims arising under
federal, state or local laws, including, without limitation, claims under the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
the Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964,
as amended, the Equal Pay Act, any other federal, state or local law prohibiting
employment discrimination or otherwise regulating wages, hours or working
conditions, and any and all claims under the common law for breach of express or
implied contract, violation of the covenant of good faith and fair dealing,
violation of public policy, negligence, slander, defamation, invasion of
privacy, false light, false imprisonment, trespass, breach of fiduciary duty,
intentional interference, intentional or negligent infliction of emotional
distress, intrusion, loss of consortium, retaliatory or wrongful termination,
punitive damages, and claims that you have or may have which may have arisen up
to and including the date of this Agreement. Executive acknowledges and agrees
that as a matter of public policy, Executive cannot waive any rights to file
claims with the Equal Employment Opportunity Commission and/or any similar state
agency, however, in the event such claim(s) is/are filed, Executive hereby
expressly waives the right to receive any monetary damages as a result of such
action(s) and expressly waives the right to receive any monetary damages in
connection with such proceedings.
 
D.           Executive and the Company agree that any action to enforce this
Agreement may be brought in a state or federal court located in Montgomery
County, Ohio. Executive and the Company hereby agree that such courts shall have
jurisdiction and venue with respect to any such action.
 
E.           Executive will not make any disparaging remarks concerning the
Company or any of its employees to anyone at any time.
 
 
 

--------------------------------------------------------------------------------

 
 
F.           Executive agrees that apart from discussions with personal counsel
and immediate family, whom Executive will ask not to divulge the terms of this
Agreement, Executive will not at any time disclose, publicize or discuss either
the terms of this Agreement or termination from the Company with anyone within
or outside of the Company unless required by subpoena or any other legal
compulsion, and will give immediate notice to the Company of the receipt of any
subpoena or other legal document which might call upon you to disclose either
any of the contents of this Agreement or your employment with and termination
from the Company.
 
G.           Executive represents and warrants that Executive has returned to
the Company the original and any copies of all keys, identification cards,
charge cards, equipment, papers, reports, memoranda or other items of Company
property. You acknowledge that the Company has returned to you all items of your
personal property.
 
H.           Executive recognizes and agrees that nothing in this Agreement
constitutes an admission of liability or wrongdoing by Executive or by the
Company or any of the others released herein.
 
I.           This Agreement will be governed by Ohio law.
 
J.           In October 1990, the Older Workers Benefit Protection Act (“Act”)
was enacted. The Act provides, among other things, that notice be given to you
in writing and in a manner calculated to be understood by the average individual
affected by this termination. As provided in the Act, you have a right to
consider this Agreement for a period of 45 days. If you choose to accept it, you
must sign it and return it to the Company on or before _________, 20 ___ (21
days from your receipt hereof). You will then have seven days after such
acceptance to change your mind and revoke the Agreement. If you accept the
Agreement and do not revoke it, payment will be made to you as provided in the
Agreement. If you decide not to accept the Agreement or accept the Agreement but
revoke acceptance within seven days, nothing will be paid to you under the
Agreement and your employment will end on____________________. You are advised
to consult with an attorney before acting on this Agreement.
 
Signed this ______ day of _________________, 20___.
 
Accepted and agreed to:
Witnessed and accepted:        
EXECUTIVE:
  THE STANDARD REGISTER COMPANY                     BY:                DATE:  

 